SUMMARY ORDER
The district court properly granted the defendants’ motion to dismiss the complaint for substantially the reasons it articulated in its order, see Burns v. Bank of America, No. 03 Civ. 1685, 2003 WL 22990065, 2003 U.S. Dist. LEXIS 22799 (S.D.N.Y. Dec.18, 2003), but we think it prudent to allow the plaintiffs an opportunity to amend their complaint, see Fed. R.Civ.P. 15(a); Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir.1999) (“ ‘[A] pro se complaint is to be read liberally,’ and should not be dismissed without granting leave to amend at least once when such a reading ‘gives any indication that a valid claim might be stated.’” (citation omitted)).
Accordingly, the judgment of the district court is VACATED and the matter is REMANDED for further proceedings consistent with this order.